DETAILED ACTION
This non-final action is in response to application filed 07/30/2019. Claims 1-18 are pending of which claims 1, 7 and 14 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2, 8 and 15 are objected to because of the following informalities: 
The phrase “while the client device is running in the first mode” should read “while the client device is running in the second mode.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-8 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2014/0250505, hereinafter “Kim” for referring to its Provisional application No. 61/771,487, filed on Mar. 1, 2013).
As per claim 1, Kim discloses a method (Kim pg. 2, Techniques to enable apps designed for a single user to be used in a multi-user scenario) comprising: 
receiving, by a processor, a command to execute an application on a client device (see Kim pg. 5, a managed app runs for the first time), the application being configured to run in a sand-boxed environment (see Kim pg. 5, create a user-specific sandbox); 
determining, by the processor, whether the client device is running in a first mode or a second mode (see Kim pg. 5, determine whether the user that is currently logged into AppConnect and the user associated with the data set that the app is working on currently are the same, if it is the same user, the app remains using current data set of current logged in user [first mode], if it is not the same user, the app switches to that user data [second mode]), the first mode being associated with a first container representing a first specified portion of memory on the client device (see Kim pg. 5, user-specific sandbox, the app remains using current data set of current logged in user [first mode]) and the second mode being associated with a second container representing a second specified portion of memory on the client device (see Kim pg. 5, user-specific sandbox, the app switches to current logged in user user data), wherein the first specified portion of memory is different than the second specified portion of memory (see Kim pg. 5, user-specific sandbox); and 


As per claim 2, Kim discloses the method of claim 1, Kim further discloses: 
upon a determination that the client device is running in the second mode, granting the application access to the second specified portion of memory represented by the second container (see Kim pg. 5, determine whether the user that is currently logged into AppConnect and the user associated with the data set that the app is working on currently are the same, if it is not the same user, the app switches to that user data [second mode]), wherein the application is restricted from accessing the first specified portion of memory while the client device is running in the first mode (see Kim pg. 5, user-specific sandbox).  

Claims 7-8 are computer-readable medium claims reciting similar subject matters to those recited in the method claims 1-2 respectively, and are rejected under similar rationale. Kim further discloses a non-transitory computer-readable medium containing 

Claims 13-14 are system claims reciting similar subject matters to those recited in the method claims 1-2 respectively, and are rejected under similar rationale. Kim further discloses a data processing system in a client device (see Kim pg. 4, device), the data processing system comprising: a processing system; a memory coupled to the processing system (see Kim pg. 4, processor and memory of device), the memory including a non-transitory computer-readable medium containing instructions that, when executed by the processing system, cause the processing system to (see Kim pg. 4, device storing Management Agent).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 9-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0250505, hereinafter “Kim” for referring to its Provisional application No. 61/771,487, filed on Mar. 1, 2013) and Shi (US 2012/0023573, published Jan. 26, 2012).
As per claim 3, Kim discloses the method of claim 2, Kim further discloses: 

Kim does not explicitly disclose:
a primary mode indicating that a primary user;
primary container.
Shi teaches:
a primary mode indicating that a primary user (Shi par. 9, user access mode; Shi par. 38, the primary user(s) of the device will have further enhanced access, or complete access). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Kim with the teaching of Shi for the first mode is a primary mode indicating that a primary user associated with the client device is accessing the client device and the first24Duckei Number: 04860P19S74USD I container is a primary container used to store data associated with the primary user.
One of ordinary skilled in the art would have been motivated because it offers the advantage of providing access control based on access level of each user.


the second mode is an alternate mode indicating that an alternate user, different that the [primary] user, is accessing the client device (see Kim pg. 5, determine whether the user that is currently logged into AppConnect and the user associated with the data set that the app is working on currently are the same, if it is not the same user, the app switches to that user data [second mode]) and the second container is an alternate container used to store data associated with the alternate user (see Kim pg. 5, if it is not the same user, the app switches to that user data, user-specific sandbox).
Kim does not explicitly disclose:
alternate user, different that the primary user.
Shi teaches:
alternate user, different that the primary user (Shi par. 9, user access mode; Shi par. 38, secondary restricted users may only be allowed certain applications, while the primary user(s) of the device will have further enhanced access, or complete access).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Kim with the teaching of Shi for the second mode is an alternate mode indicating that an alternate user, different that the primary user, is accessing the client device.
One of ordinary skilled in the art would have been motivated because it offers the advantage of providing access control based on access level of each user.



Claims 15-16 are system claims reciting similar subject matters to those recited in the method claims 3-4 respectively, and are rejected under similar rationale.

Claims 5-6, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0250505, hereinafter “Kim” for referring to its Provisional application No. 61/771,487, filed on Mar. 1, 2013), Shi (US 2012/0023573, published Jan. 26, 2012) and Schwartz et al. (US 2013/0229333, filed Mar. 5, 2012).
As per claim 5, Kim-Shi discloses the method of claim 4, Kim-Shi does not explicitly disclose:
deleting data stored in the second container.  
Schwartz teaches:
deleting data stored in container (see Schwartz par. 100, When the IWB system enters the "logout" state, any local data from the session is deleted).   
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Kim with the teaching of Schwartz for deleting data stored in the second container.
One of ordinary skilled in the art would have been motivated because it offers the advantage of protecting user data from other user.

As per claim 6, Kim-Shi-Schwartz discloses the method of claim 5, Kim discloses:
a determination that the client device changed from the second mode to the first mode (see Kim pg. 5, determine whether the user that is currently logged into AppConnect and the user associated with the data set that the app is working on currently are the same, if it is not the same user, the app switches to that user data, user-specific sandbox).
Kim does not explicitly disclose:
the deleting is performed upon a determination that the client device changed from the second mode (see Schwartz par. 100, When the IWB system enters the "logout" state, any local data from the session is deleted).  
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Kim with the teaching of Schwartz for the deleting is performed upon a determination that the client device changed from the second mode to the first mode.
One of ordinary skilled in the art would have been motivated because it offers the advantage of protecting user data from other user.

Claims 11-12 are computer-readable medium claims reciting similar subject matters to those recited in the method claims 5-6 respectively, and are rejected under similar rationale.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100175104; Safe And Secure Program Execution Framework With Guest Application Space
system and method is provided here that allow computer user to create a temporary guest running space for application without switching user environment. This unique method allows user to run trusted applications in regular running space while keeping a separate working space for applications that uses or visit non trusted data sources.
US 9889377; Program For Providing Interactive Application Adapted For Use By Multiple Users And Information Processing Device
While a first mode is set, a processor causes a memory to store a result obtained by execution of an interactive application as first result data, in association with precedently obtained first result data, as a first result data group. While a second mode is set, the processor causes a result obtained by execution of the interactive application to be stored as second result data, independently of the first result data group and precedently obtained second result data.
US 5666438; Method And Apparatus For Recognizing Handwriting Of Different Users Of A Pen-based Computer System


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANG DO whose telephone number is (571)270-7837.  The examiner can normally be reached on Monday-Friday 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANG DO/Primary Examiner, Art Unit 2492